internal_revenue_service number release date index number - ---------------------------- ------------------------- --------------------------- - taxpayer department of the treasury washington dc person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc psi - plr-110669-06 date date ---------------------------- ---------------------------------- ------------------------ --------------------------------------------------- decedent trust d1 -------------------------- dear ------------------ this letter responds to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting a ruling under sec_691 of the internal_revenue_code the information submitted states that decedent who died on d1 was a participant in a qualified profit sharing plan the plan trust is the named beneficiary of the decedent’s interest in the plan and taxpayer is the beneficiary of the trust the taxpayer further represents that the trust is a qualified_terminable_interest_property trust under sec_2056 sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent's death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c the person who acquires from the decedent the right to plr-110669-06 receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent based solely on the facts and representations submitted we conclude that the designation of the trust as the beneficiary of decedent’s account balance in the plan will not result in the acceleration of ird at the time the assets from the plan pass into the trust and that taxpayer will only include the amounts of ird in the plan in taxpayer’s gross_income when taxpayer receives a distribution or distributions from the trust except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code including whether trust constitutes a qualified_terminable_interest_property trust under sec_2056 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to taxpayer’s authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
